Title: To Benjamin Franklin from ——— de Gourdon, 27 March 1784
From: Gourdon, —— de
To: Franklin, Benjamin



ce Samedy 27. mars 1784.

M. de Gourdon a l’honneur de Présenter Ses Respectueux homages a Monsieur franklin, et de Luÿ Renvoÿer Les 10 Volumes qu’il a Bien voulu Luÿ Prester: il Se Seroit fait un devoir de les luÿ Reporter Luÿ même Si Sa Santé Luÿ Eut Permis de sortir ces jours cÿ.
Il Supplie Monsieur franklin, Si il a quelque Suplément à Cette histoire qui l’amene jusqu’a La conclusion, de Vouloir bien Le luÿ prester: il Le luÿ Rendra avec La même Exactitude, et Saisira Le premier moment d’aller Renouveller Sa Reconnoisance a Monsieur franklin.
Mad de Gourdon a l’honneur de Luÿ Presenter Ses très humbles civilitées.
